DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group/Invention I (Claims 1-8) in the reply filed on 2/1/2021 is acknowledged.
Claims 9-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/1/2021.

Status of the Application
4.	Claims 1-8 and 21-27 have been examined in this application.  Claims 9-18 have been canceled.  Claims 19-20 are withdrawn.  This communication is a Final Rejection in response to Applicant’s “Amendment/Remarks” filed 5/26/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 21, 22, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2015/0329035 to Johnson et al. (hereinafter Johnson) in view of U.S. Patent 5,687,655 to Weinschenk, Jr et al. (hereinafter Weinschenk).
As per claim 1, Johnson teaches:  A vehicle (see Abstract: “bed lift in a recreational vehicle [10]”) comprising: 
a lower bed (see Fig. 2, [640]: lower bed);
an upper bed (see Fig. 2, [641]: upper bed) positioned above the lower bed (see Fig. 2, upper bed [641] is above lower bed [640]), the lower bed and the upper bed being movable between a lowered position where the lower bed and the upper bed are spaced apart (see Fig. 2, for an example of “a lowered position”) and a raised position where the lower bed and the upper bed are stowed (see Fig. 3, lower bed [640] is slide upward and adjacent to upper bed [641] near a ceiling [24] of the vehicle [10]); 
Johnson, however, does not teach the following which is described by Weinschenk:  
a catch mechanism (see Fig. 4, 15-16, [114]: latch bar of latch assembly [60]) configured to hold the upper bed in the raised position (see col. 4, lines [42-49]: latch bar [114] will project to engage slot [70] of channel member [64] to hold the surface [32] in a plurality of positions relative the floor); and 
a release mechanism (see Fig. 15-18, [108]: L-shaped bracket) movable between a first position where the release mechanism prevents the catch mechanism from holding the upper bed in the raised position (see Fig. 16, 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Johnson with these aforementioned teachings of Weinschenk to have applied the mechanical latch bar holding mechanism of Weinschenk including an catch and release mechanism for holding a horizontal bed surface of Johnson in a plurality of desired positions on the existing bed lift mounting members of Johnson for increased safety, security, and easy of movement of the bed surface.   Although the Weinschenk reference is directed toward a table and Johnson to a bed, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.  In, this case, even if one considers the table of Weinschenk to be from a different field of endeavor, as similar problem of locking a horizontal support surface (e.g. bed or table) along a vertical track has been contemplated.
As per claim 2, Johnson as modified by Weinschenk teaches all the limitations as described in the above rejection of claim 1, and additionally Weinschenk teaches:  wherein the catch mechanism includes a biasing component (see Weinschenk, Fig. 16-17, [124]: spring) that biases the catch mechanism towards a position where the catch mechanism holds the upper bed in the raised position (see col. 4, lines [42-45]).
As per claim 3, Johnson as modified by Weinschenk teaches all the limitations as described in the above rejection of claim 1, and additionally Weinschenk teaches:
wherein the catch mechanism includes a biasing component (see Weinschenk, Fig. 16-17, [124]: spring); 
wherein the catch mechanism is movable between a first position where the catch mechanism holds the upper bed in the raised position and a second position where the catch mechanism does not hold the upper bed in the raised position (see col. 4, lines [42-49]: latch bar [114] will project to engage slot [70] of channel member [64] to hold the surface [32] in a plurality of positions relative the floor, [e.g. “first position”] and latch bar [114] is pulled via L-shaped bracket [108] via spring/cable [120/122] to remove latch bar [114] from slot [70] to allow vertical movement [e.g. “second position”]); and wherein the biasing component biases the catch mechanism towards the first position (see col. 4, lines [42-45]).
As per claim 5
As per claim 6, Johnson as modified by Weinschenk teaches all the limitations as described in the above rejection of claim 1, and additionally Johnson teaches:  wherein the lower bed and the upper bed are movable between a double bunk configuration where the lower bed and the upper bed are in the lowered position (See Fig. 2, both upper bed [641] and lower bed [640] are spaced apart from ceiling [24]), a single bunk configuration where the lower bed is in the lowered position and the upper bed is in the raised position (see Johnson, Fig. 5, upper bed [641] adjacent ceiling [24] and lower bed [640] adjacent the floor [26]), and a stowed configuration where the lower bed and the upper bed are in the raised position (see Fig. 3).
As per claim 7, Johnson as modified by Weinschenk teaches all the limitations as described in the above rejection of claim 1, and additionally Johnson teaches:  wherein the vehicle is a recreational vehicle (see Abstract, and para [0006]).
As per claim 8, Johnson as modified by Weinschenk teaches all the limitations as described in the above rejection of claim 1, and additionally Johnson teaches:  wherein the lower bed and the upper bed are positioned adjacent to a ceiling of the vehicle in the raised position (see Johnson, Fig. 3).
As per claim 21, A vehicle (see Abstract: “bed lift in a recreational vehicle [10]”) comprising: 
a guide rail (see Fig. 2, [630a-630d]: lifting assemblies) coupled to a wall (see Fig. 2, coupled to walls [16/18]) of the vehicle; 
a first carriage assembly (see Fig. 2, [1940]: first mounting member)  coupled to the guide rail, the first carriage assembly being configured to move along the guide rail (comparing Figs. 2-3, [1940] moves vertically along [630a-630d]);
a second carriage assembly (see Fig. 2, [1941]: second mounting member) coupled to the guide rail above the first carriage assembly (see Fig. 2, [1941] is above [1940]), the second carriage assembly being configured to move along the guide rail (comparing Figs. 2-3, [1941] moves vertically along [630a-630d]); 
a lower bed (see Fig. 2, [640]: lower bed) coupled to the first carriage assembly (see para [0047]);
an upper bed (see Fig. 2, [641]: upper bed) coupled to the second carriage assembly (see para [0047]), the first carriage assembly and the second carriage assembly being movable between a lowered position where the first carriage assembly and the second carriage assembly are spaced apart (see Fig. 2, for an example of “a lowered position”) and a raised position where the first carriage assembly and the second carriage assembly are positioned adjacent each other (see Fig. 3, lower bed [640] is slide upward and adjacent to upper bed [641] near a ceiling [24] of the vehicle [10]).
Johnson, however, does not teach the following which is described by Weinschenk:  
a catch mechanism (see Fig. 4, 15-16, [114]: latch bar of latch assembly [60]) coupled to one of the guide rail or the second carriage assembly (see Fig. 16, latch bar [114] is a part of its carriage assembly [60] or may be considered also coupled to the guide rail [70] (similar to guide rail [630a-d] in Johnson) when 
a release mechanism (see Fig. 15-18, [108]: L-shaped bracket) coupled to the other one of the guide rail or the second carriage assembly (see Fig. 16, L-shaped bracket [108] is coupled to vertical support assembly [26] which performs a similar function to the carriage assembly of Johnson), the release mechanism being movable between a first position where the release mechanism prevents the catch mechanism from holding the second carriage assembly in the raised position (see Fig. 16, bracket [180] pivots at [180] to pull latch bar [114] from a respective slot [70] to allow vertical movement of inner channel member [52] with respect to outer channel member [50] of vertical support assemblies [26]) and a second position where the release mechanism does not prevent the catch mechanism from holding the second carriage assembly in the raised position (see Fig. 15-16 and col 4, lines [44-49]: “when cable is relaxed the latch bar [114] will project outwardly of supports to engage slot [70]…to lock the surface in a plurality of positions”).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Johnson with these aforementioned teachings of Weinschenk to have applied the mechanical latch bar holding mechanism of Weinschenk including an catch and release mechanism 
As per claim 22, Johnson as modified by Weinschenk teaches all the limitations as described in the above rejection of claim 21, and additionally Weinschenk teaches:
wherein the catch mechanism includes a biasing component (see Weinschenk, Fig. 16-17, [124]: spring);
wherein the catch mechanism is movable between a first position where the catch mechanism holds the second carriage assembly in the raised position and a second position where the catch mechanism does not hold the second carriage assembly in the raised position (see col. 4, lines [42-49]: latch bar [114] will project to engage slot [70] of channel member [64] to hold the surface [32] in a plurality of positions relative the floor, [e.g. “first position”] and latch bar [114] is pulled via L-shaped bracket [108] via spring/cable [120/122] to remove latch bar [114] from slot [70] to allow vertical movement [e.g. “second position”]); and 
wherein the biasing component biases the catch mechanism towards the first position (see col. 4, lines [42-45]).
As per claim 26, Johnson as modified by Weinschenk teaches all the limitations as described in the above rejection of claim 21, and additionally Weinschenk teaches:  wherein the release mechanism rotates between the first position and the second position (see Fig. 16, L-shaped bracket [108] rotates about approximately [118]).
As per claim 27, Johnson as modified by Weinschenk teaches all the limitations as described in the above rejection of claim 21, and additionally Johnson teaches:  wherein the lower bed and the upper bed are movable between a double bunk configuration where the lower bed and the upper bed are in the lowered position (See Fig. 2, both upper bed [641] and lower bed [640] are spaced apart from ceiling [24]), a single bunk configuration where the lower bed is in the lowered position and the upper bed is in the raised position (see Johnson, Fig. 5, upper bed [641] adjacent ceiling [24] and lower bed [640] adjacent the floor [26]), and a stowed configuration where the lower bed and the upper bed are in the raised position (see Fig. 3).



Allowable Subject Matter
Claims 4 and 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, filed 5/26/2021, with respect to claims 4, 23, and 24 have been fully considered and are persuasive.  The rejections of claims 4, 23, and 24 has been withdrawn.
Applicant's arguments filed 5/26/2021 have been fully considered but they are not persuasive.
Applicant argues the rejections under Johnson and Weinschenk (either alone or in combination) are improper for at least four (4) reasons:
the way the Office proposes to combine the latch bar holding mechanism in Weinschenk with the bed lift system in Johnson is not described in enough detail to establish a prima face case of obviousness, 
the reason given for combining the references is insufficient to establish a prima facie case of obviousness, 
the proposed combination of the latch bar holding mechanism in Weinschenk with the bed lift in Johnson, as best understood by Applicant, will not produce a functional device, and 
combining the references in the asserted manner would not result in subject matter that satisfies all the limitations in claim 21.
Regarding argument (1), the Examiner respectfully disagrees.  In the Non-Final office action of 2/10/2021 the Examiner noted that “...Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Johnson with these aforementioned teachings of Weinschenk to have applied the mechanical latch bar holding mechanism of Weinschenk including an catch and release mechanism for holding a horizontal bed surface of Johnson in a plurality of desired positions on the existing bed lift mounting members of Johnson for increased safety, security, and easy of movement of the bed surface.”  As such, focusing on the underlined portion of the passage above, it is maintained that this level of detail is sufficient for understanding the combination of references and what elements are being added to Johnson’s device.  Essentially, the catch and release mechanism of Weinschenk which allows Weinschenk’s table to be locked in a desired position (or released for vertical movement along its vertical support assemblies [26]) is being applied or added to similar structure (carriage members) of Johnson.  Further it is noted: the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Regarding argument (2), The Examiner also respectfully disagrees.  The reasons presented for combining the references was “for increased safety, security, and easy movement of the bed surface.”  As per MPEP 2143, I.A., Example 7: “KSR and our later cases establish that the legal determination of obviousness may include recourse to logic, judgment, and common sense, in lieu of expert testimony. . . . Thus, in appropriate cases, the ultimate inference as to the existence of a motivation to combine references may boil down to a question of "common sense…”  In the instant case, the Examiner maintains that adding a catch and release mechanism as taught by 
Regarding argument (3), In response to applicant's argument that “the proposed combination of the latch bar holding mechanism of Weinschenk with the bed lift in Johnson…will not produce a functional device…” the Examiner again notes the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Further, it has been held In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures.").  Essentially, the combination of Weinschenk’s elements into Johnson’s elements do not have to perfectly line up structurally for the combination to be proper.  Applicant’s arguments regarding a possible combined construction of a Johnson and Weinschenk device having the inability of the channel members to “slide smoothly” or a lack of space on the back side of the slots may result from only one of many possible structural combinations and are speculative at best.
Regarding argument (4), please note the updated rejection to claim 21 above based on Applicant’s new amendments.  It is noted that Johnson under further review/consideration also teaches the added claim language of: “the first/second carriage assembly being configured to move along the guide rail” based on a comparison of Figures 2-3.   Essentially, Johnson also teaches that mounting members [1940/1941] move vertically along rails [630a-630d].




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R HARE whose telephone number is (571)272-4420.  The examiner can normally be reached on MON-FRI 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




Sincerely,

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
7/28/2021